CORRECTED REASONS FOR ALLOWANCE 
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed photographing lens assembly specifically including as the distinguishing features in combination with the other limitations the claimed “wherein a minimum value among Abbe numbers of the seven lens elements of the photographing lens assembly is Vmin, an Abbe number of the fifth lens element is V5, and the following conditions are satisfied:
0 Vmin < 20.4; and 10.0 < V5 < 40.0.”
 	Regarding independent claim 13 (and its dependents), the prior art does not disclose the claimed photographing lens assembly specifically including as the distinguishing features in combination with the other limitations the claimed “wherein a minimum value among Abbe numbers of the seven lens elements of the photographing lens assembly is Vmin, an axial distance between the object-side surface of the first lens element and an image surface is TL, an entrance pupil diameter of the photographing lens assembly is EPD, a maximum
image height of the photographing lens assembly is ImgH, and the following conditions are satisfied: Vmin s 19.3; and (TL)2/((EPDxImgH) < 3.80.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENTS 
 	This corrected reasons for allowance is to correct an inadvertent error on the PTO-37 form. On the first PTO-37, the listed allowed claims were 1-19 and now that has been corrected to state claim 1-29.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16848669 filed on 4/14/2020.
The drawings filed 4/14/2020 have been accepted by the examiner. 
The information disclosure statement (IDS) submitted on 4/14/2020 and 7/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
HSU (20180239115) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872